Order entered August 2, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00381-CV

                 BRANCH BANKING & TRUST COMPANY, Appellant

                                              V.

    L&S INVESTMENT PARTNERS, LLC, ROBERT LEMELIN, LEO LEMELIN,
             BRIAN LEMELIN AND SCOTT SEIDEMAN, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-12543

                                          ORDER
       Before the Court is the July 31, 2017 second agreed motion to extend time to file a brief

filed by cross-appellants Robert Lemelin, Brian Lemelin, and Leo Lemelin. We GRANT the

motion and ORDER the brief filed on or before August 7, 2017.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE